DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
This application is a non-provisional application filed on August 4, 2020.


Information Disclosure Statement
The information disclosure statements (IDS) of August 4, 2020 and August 10, 2022 have been considered.


Status of the Claims
Claims 1-18 were pending in the present application. Claims 1-18 have been canceled, and claims 19-39 have been added.
Claims 19-39 are examined below. 


Claim Objections
Claims 36 and 38 are objected to because of the following informalities:
Claims 36 and 38 refer to previously canceled claim 1. Appropriate correction is required. For the purposes of examination, the claims will be treated as referring to a kit according to claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 is vague and indefinite because it is unclear how the first reaction condition is being tested in this assay method. The reaction conditions according to other claims of the instant invention are combined according to the pattern of the following example: the solution of the first well of the first kit with the solution of the first well of the second kit, and the solution of the second well of the first kit with the solution of the second well of the second kit. It is unclear what function is served and what new reaction condition is created by combining the solution of the first well of the first kit with the solution of the second well of the first kit. It is also unclear, what happens to the wells in the last column of each crowding agent zone – do they get mixed with other solutions or not, and where those other solutions come from? Since, the first kit provides various buffer/pH conditions, claim 37 will be treated for the purposes of this examination, as providing a finer grid of buffer/pH conditions than those in the original first kit plate. For example, if the first well contained buffer b1 with pH 4.5 (A1 well, see Table 1 of the instant specification) and the second well contained buffer b2 with pH 5.0 (A2 well), mixing at least the solution in the first well of the first kit with the solution in the second well of the first kit (according to claim 37) would result in a solution of an intermediate pH value.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-26 and 28-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (“Development of a high-throughput solubility screening assay for use in antibody discovery.” mAbs vol. 11, 4 (2019): 747-756), hereinafter Chai, in view of Specht et al. (PGPub 2011/0312506), hereinafter Specht. 
Chai teaches development of a high-throughput solubility screening assay for use in antibody discovery using a method for screening biomacromolecule solubility comprising: 
using a microplate comprising a plurality of wells, 
the plurality of wells divided into a plurality of crowding agent zones based on a concentration of a deposited crowding agent for each crowding agent zone, 
wherein each crowding agent zone comprises a set of core conditions, the set of core conditions corresponding to a range of buffer and pH combinations. 
Specifically, Chai teaches screening protein solubility using ammonium sulfate as a crowding agent in a 24-well format (Fig. 1a, pg. 748, Col. 2, in section "Developing a minimum solubility “phase diagram” using precipitants", 1st paragraph). The microplate is divided into 6 crowding agent zones (arranged by columns) containing: 0.9, 1.1, 1.3, 1.5, 1.7, and 1.9 M concentrations of ammonium sulfate. Each crowding agent zone comprising a portion of the plurality of wells: 4 wells (one column) per each crowding agent zone out of total 24 wells in the microplate (Fig. 1a). A set of core conditions (buffer and pH combinations) in each crowding agent zone (arranged by rows): 10 mM sodium acetate, pH 3.5, 10 mM sodium citrate, pH 5.5, 10 mM L-histidine, pH 6.5, and 10 mM bicine, pH 7.4 (Fig. 1a, and pg. 754, Col. 2, "PEG-induced precipitation with buffer screens & automation"). Chai does not specifically teach a kit for screening biomacromolecule solubility. 
Specht teaches “… methods and kits for screening the solubility of proteins, and the use of such methods and kits for identifying conditions which solubilize proteins and/or control or eliminate protein aggregation” ([0003]). The teachings of Specht are analogous to the teachings of Chai. Specifically, Specht teaches “[i]n another embodiment of the kit, the buffer comprises glycine, citric acid, PIPPS, sodium acetate, Na/K phosphate, sodium citrate, bis-tris, MES. ADA, bis-tris-propane, ammonium acetate, MOPS, HEPES, tris, EPPS, imidazole, bicine, CHES, CAPS, water, PEG 1450 or combinations thereof” ([0040]). “In still another embodiment of the kit, the additive comprises NaCl, trehalose, TMAO, Na2SO4, arginine, glutamine, tween 20, solubilisin, glycerol, betaine, ammonium sulfate, acetonitrile, DDT, BME or combinations thereof” ([0041]). “In still other embodiments of the kit, the array is a 96 well or 384 well format” ([0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chai for the method for screening biomacromolecule solubility with organization of reagents in the form of a kit as taught by Specht, to provide a kit for screening biomacromolecule solubility, because kits having all necessary components for conducting screening are well known in the art and provide the advantage of economy and convenience. One having ordinary skill in the art would have been motivated to use a screening kit because kits save money and provide reliable reagents. The use of a screening kit would have been desirable to those of ordinary skill in the art for the reasons of economy and convenience mentioned above. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because assembling reagents in a kit format is an industry standard practice. 

Regarding claim 20, Chai teaches the crowding agent is polyethylene glycol (PEG). Specifically, Chai teaches determining monoclonal antibody solubility using polyethylene glycol (PEG)-induced precipitation (Abstract). “… solubility or insolubility is directly assessed with the use of solution additives (precipitants) that shift the intrinsic solubility maxima to a much lower mAb concentration. … Particularly relevant to this work, it has been demonstrated that the extrapolated protein solubility by polyethylene glycol (PEG) precipitation has a strong correlation to experimentally measured solubility, including antibodies” (Pg. 748, Col. 1, paragraph 2). Specifically, PEG 4000 was used for screening experiments shown in Fig. 1d.  

Regarding claims 21 and 32, Chai teaches the concentration of the crowding agent is from about 10% to about 40% and the crowding agent concentration is selected from 10% and 40%.  Specifically, Chai teaches determining protein solubility using 8-25% PEG solutions (Fig. 1d). PEG concentrations of 10-25% fall within the claimed range of the instant invention.

Regarding claim 22, Chai teaches each crowding agent zone comprising a different concentration of crowding agent. Specifically, Chai teaches 6 crowding agent zones, containing different concentration of the crowding agents per each zone: from 0.9 to 1.9 M for ammonium sulfate and from 8 to 25% for PEG 4000 (Fig. 1a and d).

Regarding claims 23, 30 and 31, Chai teaches the buffer has a pH of about 4.5 to about 8.5, the buffer has a pH of about 4.4 to about 6.4, and the buffer has a pH of about 5.6 to about 8.4. Specifically, Chai teaches buffers with pH values of 3.5, 5.5, 6.5 and 7.4 – some of these buffers have pH values within all three claimed ranges of the instant invention (Fig. 1a).

Regarding claim 24, Chai teaches the buffer comprises at least one of acetate, succinate, citrate, histidine, phosphate, and tris. Specifically, Chai teaches buffers: 10 mM sodium acetate and 10 mM sodium citrate (pg. 754, Col. 2, section "PEG-induced precipitation with buffer screens & automation").

Regarding claims 25-26, Chai teaches the wells of each crowding agent zone further comprise at least one tonicity modifying agent and the tonicity modifying agent is at least one of a sugar, an ionic compound, a polyol, and/or combination thereof.  Specifically, Chai teaches solubility screening using citrate buffer at pH 6 with and without 150 mM NaCl (NaCl as an ionic compound) (pg. 749, Col. 2, bottom) and acetate buffer pH 5 with NaCl (pg. 750, Col. 2, 2nd paragraph, section "Development of a homogenous, high-throughput assay format").

Regarding claims 28 and 29, Chai and Specht teach a kit for screening biomacromolecule solubility. As applied to claim 19 above, Chai differs from the instant claims by failing to not specifically teach additives present in the solubility screening reagents.  However, Specht teaches wells of each crowding agent zone further comprise at least one of an amino acid, a sugar, a polyol, and/or combinations thereof and the wells of each crowding agent zone further comprise at least one of a cyclodextrin, a surfactant, a protein-surface modifying agent, and/or combination thereof. Specifically, Specht teaches “… the additive comprises NaCl, trehalose, TMAO, Na2SO4, arginine, glutamine, tween 20, solubilisin, glycerol, betaine, ammonium sulfate, acetonitrile, DDT, BME or combinations thereof” ([0041], and tween 20 0.1-5 % (w/v) in Table 1, pg. 6, lines 62-66). Arginine and glutamine are amino acids, trehalose and glycerol are polyols, and tween 20 is a surfactant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chai and Specht for a kit for screening biomacromolecule solubility with additives as taught by Specht, as an obvious matter of providing a kit for screening biomacromolecule solubility with expanded range of screening conditions. One having ordinary skill in the art would have been motivated to make such a change to expand a range of potential screening compounds and improve the odds of finding the best formulation for biomacromolecule solubility. Such combination would have been desirable to those of ordinary skill in the art, for the reason mentioned in motivation above.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the additives of Specht have already been used in screening for protein solubility (Specht [0041]). 

Regarding claim 33, Chai teaches the biomacromolecule is at least one protein. Specifically, Chai teaches a high-throughput solubility screening assay for use in antibody discovery (Title).

Regarding claim 34, Chai teaches each crowding agent zone comprises the same core conditions. Specifically, Chai teaches each of 6 crowding agent zones, arranged by columns (0.9, 1.1, 1.3, 1.5, 1.7, and 1.9 M concentration of ammonium sulfate) comprising the same buffer/pH conditions, arranged by rows: 10 mM sodium acetate, pH 3.5, 10 mM sodium citrate, pH 5.5, 10 mM L-histidine, pH 6.5, and 10 mM bicine, pH 7.4 (Fig. 1a and pg. 754, Col. 2, section "PEG-induced precipitation with buffer screens & automation").

Regarding claim 35, Chai teaches each crowding agent zone has a uniform concentration of crowding agent. Specifically, Chai teaches each of 6 crowding agent zones, arranged by columns, comprising the same crowding agent concentration in each zone (0.9, 1.1, 1.3, 1.5, 1.7, and 1.9 M concentration of ammonium sulfate, Fig. 1a).

Regarding claim 36, Chai teaches a method for screening a biomacromolecule solubility comprising: providing a first kit according to claim 19; and screening solubility of the biomacromolecule using a solution in at least one well of the kit. See above for a discussion of the method taught by Chai. Chai differs from the instant claim in failing to teach the use of a kit comprising all necessary reagents to perform the method. Specht teaches “… methods and kits for screening the solubility of proteins, and the use of such methods and kits for identifying conditions which solubilize proteins and/or control or eliminate protein aggregation” ([0003]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chai for the method for screening biomacromolecule solubility with organization of reagents in the form of a kit as taught by Specht, to screen solubility of the biomacromolecule using a solution in at least one well of the kit as an obvious matter of screening at least one reagent condition while performing a screen. Together, sodium acetate, sodium citrate, L-histidine, and bicine buffers mentioned above are equivalent to the first kit of the instant invention. One having ordinary skill in the art would have been motivated to use a kit because kits having all necessary components for conducting screening provide the advantage of economy and convenience, and screening at least one reagent condition is a necessary step in a screening of any size. The use of a screening kit would have been desirable to those of ordinary skill in the art for the reasons of economy and convenience mentioned above. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because assembling reagents in a kit format is an industry standard practice. 

Regarding claim 37, Chai teaches the method of claim 36, further comprising mixing at least the solution in a first well of the first kit with the solution in a second well of the first kit. See above for a discussion of the method taught by Chai. Chai differs from the instant claim in failing to teach the use of a kit comprising all necessary reagents to perform the method and further mixing at least the solution in a first well of the first kit with the solution in a second well of the first kit. Specht teaches “… methods and kits for screening the solubility of proteins, and the use of such methods and kits for identifying conditions which solubilize proteins and/or control or eliminate protein aggregation” ([0003]). Additionally, Specht teaches screening reagent compositions giving equivalent results to the results of the method of claim 37 (the instant claim is being interpreted as discussed above in section 112(b)). Specifically, Specht teaches screening reagent compositions having pH intervals even smaller than those that could be obtained using the first kit (kit type 1) of the instant invention while following the method of claim 37. For example, Table 2 teaches the following exemplary solutions for a reagent plate: line #9 – bis-tris buffer pH 6.0 and line # 10 – MES buffer, pH 6.2 – a 0.2 pH unit increment approximately corresponding to a 0.25 pH unit increment that could be obtained using the first kit while following assay of claim 37.
   	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chai for the method for screening biomacromolecule solubility with organization of reagents in the form of a kit as taught by Specht, to screen solubility of the biomacromolecule using buffer solutions with a smaller pH increment to provide more precise determination of the best solubility conditions. One having ordinary skill in the art would have been motivated to determine the best solubility conditions for the biomacromolecule, because it can extend a shelf-life of a product based on said biomacromolecule and provide the advantage of economy and convenience. The use of the small pH increment screening approach would have been desirable to those of ordinary skill in the art for the reasons of economy and convenience mentioned above. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because using buffer solutions with a small pH increment is well-known in the art. 


Regarding Claims 38 and 39, Chai, in view of Specht, as applied to claim 36, teaches the method, further comprising providing a second kit according to claim 19, and further comprising mixing at least the solution in a first well of the first kit with a first well of the second kit. 
Specifically, Chai teaches "Subsequent in-depth characterization of V3 confirmed that it was easily concentrated to over 100 mg/mL under a variety of conditions (citrate buffer at pH 6 with and without 150 mM NaCl)" (pg. 749, Col. 2, 2nd paragraph). Screening in the presence of the citrate buffer and the absence of NaCl is equivalent to screening using the first kit of the instant invention (kit type 1 for buffer and pH screening). Screening in the presence of both the citrate buffer and NaCl is equivalent to screening using both the first and the second kits of the instant invention (kit type 2 tonicity modifier screening). Mixing the citrate buffer with 150 mM NaCl solution is equivalent to mixing at least the solution in a first well of the first kit with a first well of the second kit.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chai, in view of Specht, as applied to claim 19 above, and further in view of Guo et al. (CN 101817869, issued May 30, 2012), hereinafter Guo. 
Regarding claim 27, Chai and Specht teach a kit for screening biomacromolecule solubility. Chai and Specht do not specifically teach the wells of each crowding agent zone further comprise an amount of additional buffer at a second concentration. Guo teaches invention relating to a 96-condition kit for protein crystallization screening, in particular a 96-condition kit for protein crystallization screening with polyethylene glycol (pg. 2, section “Technical field”). Protein crystallization screening is analogous to biomacromolecule solubility screening of the instant invention, because in both cases practitioners use similar approaches of combining different precipitation-inducing agents with other additives. In protein crystallization screening the final result is a condition causing protein crystallization, while in biomacromolecule solubility screening - a condition not causing biomacromolecule crystallization/aggregation/precipitation. Guo also teaches the wells of each crowding agent zone further comprise an amount of additional buffer at a second concentration. Specifically, Guo teaches screening reagent compositions containing two buffers present at different concentrations: e.g., composition E4 containing 0.2M ammonium acetate and 0.1M N-2-hydroxyethylpiperazine-N'-2-ethanesulfonic acid (HEPES buffer), pH 7.5, and composition E5 containing 0.2M ammonium acetate and 0.1M trimethylaminomethane (tris), pH 8.5 (Table 1). Both compositions contain 45% v/v 2-methyl-2,4 pentanediol acting as a crowding agent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chai and Specht for a kit for screening biomacromolecule solubility with the teachings of Guo for screening compositions comprising an amount of additional buffer at a second concentration as an obvious matter of providing a broader range of screening compositions. It would have been obvious to try to use the second buffer as another reagent that might affect biomacromolecule solubility due to its specific molecular properties as do other reagents present in the screening solutions, such as polyols, sugars, salts, or amino acids. One having ordinary skill in the art would have been motivated to make such a change to expand a range of potential screening compounds and improve the odds of finding the best formulation for biomacromolecule solubility. Such combination would have been desirable to those of ordinary skill in the art, for the reason mentioned in motivation above.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the second buffer is just another chemical compound in a solubility screening kit that can have a beneficial effect on the biomacromolecule solubility.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER ALEXANDROVIC VOLKOV/        Examiner, Art Unit 1677                                                                                                                                                                                                


/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        December 12, 2022